Beneficial Texas, Inc., its s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 17, 2014

                                      No. 04-14-00681-CV

                                       John E. RODARTE,
                                            Appellant

                                                 v.

                   BENEFICIAL TEXAS, INC., its successors and assigns,
                                   Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CI14597
                          Honorable Richard Price, Judge Presiding

                                         ORDER
        The record was due October 6, 2014, but it was not filed. The Bexar County District
Clerk and the court reporter, Victoria Gonzalez, have each filed a notification of late record
stating the record was not filed because appellant has not paid or made arrangements to pay their
fees to prepare the record and appellant is not entitled to the record without paying the fee. See
TEX. R. APP. P. 35.3(a)(2), (b)(3).

        We order appellant, John E. Rodarte Sr. to provide written proof to this court on or before
November 3, 2014 that either (1) the clerk’s and reporter’s fees have been paid or arrangements
satisfactory to the clerk and court reporter have been made to pay the fees; or (2) appellant is
entitled to the record without prepayment of the fees. See TEX. R. APP. P. 20.1 and 35.3. If
appellant fails to file such proof within the time provided with respect to the clerk’s record, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). If the clerk’s
record is filed, but appellant fails to file such proof within the time provided with respect to the
reporter’s record, the court will not consider any issues or points raised in appellant’s brief that
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court